2021 WI 77


                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2021AP518-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Sandra J. Zenor, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Sandra J. Zenor,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST ZENOR

OPINION FILED:         September 28, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                                 2021 WI 77


                                                                         NOTICE
                                                           This opinion is subject to further
                                                           editing and modification.   The final
                                                           version will appear in the bound
                                                           volume of the official reports.
No.     2021AP518-D


STATE OF WISCONSIN                                     :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Sandra J. Zenor, Attorney at Law:

Office of Lawyer Regulation,                                                   FILED
             Complainant,                                                SEP 28, 2021
      v.                                                                    Sheila T. Reiff
                                                                         Clerk of Supreme Court
Sandra J. Zenor,

             Respondent.




      ATTORNEY        disciplinary         proceeding.            Attorney's         license

suspended.



      ¶1     PER    CURIAM.       We     review    a       report     filed    by    Referee

Robert E. Kinney, accepting a stipulation executed by Attorney
Sandra J. Zenor and the Office of Lawyer Regulation (OLR), in

which      Attorney      Zenor    pled     no     contest        to     four    counts       of

professional misconduct and agreed that the allegations of the

OLR's    complaint       were    established      by       clear,     satisfactory,        and

convincing      evidence.           Consistent         with       the     terms      of    the

stipulation,       the    referee      recommends      that      we     suspend     Attorney

Zenor's law license for 60 days.                The referee also recommends we
order Attorney Zenor to pay the full costs of this proceeding,
                                                                       No.    2021AP518-D



which total $1,733.49 as of July 6, 2021.                           The OLR did not

request    restitution,       having       advised   this      court   that    Attorney

Zenor made full restitution in this disciplinary matter.

      ¶2      We     adopt    the     referee's          findings      of    fact    and

conclusions of law as derived from the parties' stipulation,

which permits the referee to rely on the factual allegations in

the   OLR's    complaint.        We    agree      that    a   60-day   suspension     is

appropriate, and we impose the full costs of this proceeding on

Attorney Zenor.         The OLR indicates that restitution has been

made so we do not impose a restitution order.

      ¶3      Attorney Zenor was admitted to the practice of law in

1985 and she practices in Watertown, Wisconsin.                              Until this

matter she had no disciplinary history.

      ¶4      This      matter        arises         from       Attorney        Zenor's

representation of J.L.              Attorney Zenor commenced a negligence

lawsuit on J.L.'s behalf in August 2013.                      In the ensuing year,

Attorney      Zenor    learned      that    her    client      owed    money    to   two

entities for services in connection with the dispute.                            In May
2014, Attorney Zenor settled the case on J.L.'s behalf and she

deposited the settlement check into her trust account.                               She

timely disbursed the settlement funds to her client and paid her

own attorney fees.           However, she failed to pay the two entities

who were owed a total of $2,157.50, despite reminders from both

the client and her own office manager.                        Eventually, the debts

were submitted to collection agencies, yet Attorney Zenor still

failed to respond to her client's repeated requests that she
resolve the debts.           During this time, the amounts in Attorney
                                            2
                                                                              No.    2021AP518-D



Zenor's      trust    account       also   varied,        such    that    Attorney       Zenor

technically used funds in the trust account for her own personal

use.        Attorney    Zenor       finally       satisfied       the    two        outstanding

financial obligations in October 2019.

       ¶5     On     March    25,    2021,    the     OLR        filed    a     disciplinary

complaint      against       Attorney       Zenor     alleging           four       counts   of

professional         misconduct      in    connection       with        the    J.L.    matter.

Referee Kinney was appointed on April 15, 2021.                                On April 20,

2021, Attorney Zenor filed an answer stating she pled no contest

to all the charges and, on June 8, 2021, the parties entered

into and filed a stipulation in which Attorney Zenor pled no

contest to all the allegations of misconduct and the parties

agreed that a 60-day suspension would be an appropriate sanction

for Attorney Zenor's admitted misconduct.

       ¶6     The    referee     considered         the    pleadings,          the    parties'

stipulation, and the OLR's sanctions brief which cites caselaw

supporting      the     recommended        60-day     license       suspension.              The

referee issued a report on June 16, 2021, recommending we accept
the    stipulation      and     impose     the      recommended          discipline.         No

appeal from that report was filed so we consider this matter

pursuant to Supreme Court Rule (SCR) 22.17(2).1



       1   SCR 22.17(2) provides:

            If no appeal is filed timely, the supreme court
       shall review the referee's report; adopt, reject or
       modify the referee's findings and conclusions or
       remand the matter to the referee for additional
       findings;  and   determine  and  impose  appropriate
                                                     (continued)
                                              3
                                                                         No.        2021AP518-D



      ¶7     The     facts    found     by       the    referee      derive         from    the

parties' stipulation and the OLR's complaint.                            Attorney Zenor

was charged with depositing settlement funds that were owed to

third parties into her corporate checking account and failing to

hold those funds in trust, in violation of SCR 20:1.15(b)(1);

failing to promptly deliver the funds to the entities which were

entitled      to      receive         them,        in        violation         of      former

SCR 20:1.15(d)(1) and SCR 20:1.15(e)(1); failing to respond to

inquiries from her client requesting information, in violation

of   SCR 20:1.4(a)(4);        and    converting         settlement       funds       owed    to

others to her own personal use, in violation of SCR 20:8.4(c).2

      ¶8     The referee noted that the stipulation confirms that

it was not the result of plea bargaining but reflects Attorney

Zenor's voluntary decision not to contest this matter.                               Attorney

Zenor represented and verified that she fully understands the

allegations to which she stipulated in this disciplinary matter;

she fully understands her right to contest this matter; she

fully     understands      the   ramifications           of    her    entry         into    the
stipulation; she fully understands that she has the right to

consult     counsel;       and      confirms       that       her    entry      into        the

stipulation was made knowingly and voluntarily.

      ¶9     Based    on     Attorney   Zenor's         no    contest    plea        and    the

terms of the stipulation, the referee found that all of the

      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.
      2   See infra at notes 3-6.


                                             4
                                                         No.   2021AP518-D



factual contents of the disciplinary complaint were true and

accurate and they establish an adequate factual basis for each

of the four counts of alleged misconduct.              The referee then

determined,   pursuant   to   SCR   22.14(2),   that    Attorney   Zenor

committed each of the counts of misconduct set forth in the

complaint:

    COUNT 1: By depositing the settlement funds that were
    owed to two entities into her corporate checking
    account and failing to hold those funds in trust,
    Attorney Zenor violated SCR 20:1.15(b)(1).3

    COUNT 2: By failing to promptly deliver to two
    entities the funds they were entitled to receive,
    Attorney Zenor violated former SCR 20:1.15(d)(l) and
    SCR 20:1.15(e)(1).4


    3   SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation.        All funds of
    clients and 3rd parties paid to a lawyer or law firm
    in connection with a representation shall be deposited
    in one or more identifiable trust accounts.
    4  Effective July 1, 2016, substantial changes were made to
SCR 20:1.15, the "trust account rule." See S. Ct. Order 14-07,
2016 WI 21 (issued Apr. 4, 2016, eff. July 1, 2016).     Former
SCR 20:1.15(d)(1) was renumbered as SCR 20:1.15(e)(1). The text
of the rule was not changed and provides:

         Upon receiving funds or other property in which a
    client has an interest, or in which the lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
    or 3rd party in writing.     Except as stated in this
    rule or otherwise permitted by law or by agreement
    with the client, the lawyer shall promptly deliver to
                                                    (continued)
                                    5
                                                                         No.        2021AP518-D


      COUNT 3: By failing to respond to her client's
      telephone calls and letter requesting information,
      Attorney Zenor violated SCR 20:1.4(a)(4).5

      COUNT 4: By converting the settlement funds owed to
      two entities for her own personal use, Attorney Zenor
      violated SCR 20:8.4(c).6
      ¶10      The referee next considered the appropriate sanction.

In determining the appropriate sanction to be recommended the

referee     must       weigh    the    following         factors:      the    seriousness,

nature and extent of the misconduct; the level of discipline
needed    to    protect        the   public;       the   need    to   impress       upon      the

attorney the seriousness of the misconduct;                            and    the need to

deter     other        attorneys      from     similar          misconduct.              In    re

Disciplinary       Proceedings        Against        Eisenberg,       2004     WI       14,   269

Wis. 2d 43, 675 N.W.2d 747.                  Sources of guidance in determining

appropriate sanctions include prior case law, aggravating and

mitigating      factors,        and    the     American     Bar       Association         (ABA)

Standards for Imposing Lawyer Sanctions.                           In re Disciplinary

Proceedings Against Arthur, 2005 WI 40, 279 Wis. 2d 583, 694

N.W.2d 910.

      ¶11      Referee Kinney considered the cases cited by the OLR

in   support      of    the     parties'      joint      stipulation         for    a    60-day


      the client or 3rd party any funds or other property
      that the client or 3rd party is entitled to receive.
      5SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
      6SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                               6
                                                                                 No.    2021AP518-D



suspension.       In particular, the referee considered instructive

In re Disciplinary Proceedings Against Kitto, 2018 WI 71, 382

Wis. 2d 368,      913    N.W.2d 874.              Like       Attorney       Zenor,        Attorney

Kitto was an experienced attorney with no prior disciplinary

record   when     her    law    license       was       suspended          for    60     days    for

converting approximately $10,000 of trust account money for her

own   personal    use.         See    also    In        re    Disciplinary             Proceedings

Against Sarbacker, 2017 WI 86, 377 Wis. 2d 484, 901 N.W.2d 373

(imposing     60-day       suspension             for        converting           approximately

$2,000); In re Disciplinary Proceedings Against Lunde, 2016 WI

84, 372 Wis. 2d 1, 866 N.W.2d 87 (imposing 60-day suspension for

conversion of life insurance proceeds); and In re Disciplinary

Proceedings     Against        Bartz,   2015       WI        61,   362     Wis. 2d 752,          864

N.W.2d 881      (imposing        60-day       suspension             for     conversion           of

personal injury settlement proceeds).

      ¶12   The       referee     observed         that       while        Attorney       Zenor's

misconduct    was      perhaps       less    serious          than    that       in     the    cited

cases, she nonetheless allowed more than five years to elapse
before she finally released funds to pay off the two claims,

causing non-payment penalties to accrue, subjecting her client

to collection calls, then failing to respond to her client's

repeated    efforts      to     contact      her.            On    balance,        informed       by

Wisconsin    caselaw      and    the    ABA       Standards          for    Imposing          Lawyer

Sanctions,      the     referee       accepted          the       proposed        sanction      and

recommends this court suspend Attorney Zenor's law license for a

period of 60 days.             The referee also recommends we impose the
full costs of this proceeding on Attorney Zenor.                                 As noted, the
                                              7
                                                                 No.    2021AP518-D



OLR has stated that Attorney Zenor made full restitution, so no

restitution order is sought.

      ¶13   Considering all of the above, we accept the referee's

findings of fact and conclusions of law as derived from the

stipulation      and    the    OLR   complaint,    and    we   agree    with   the

recommended sanction and the imposition of costs.                Therefore,

      ¶14   IT IS ORDERED that the license of Sandra J. Zenor to

practice law in Wisconsin is suspended for a period of 60 days,

effective November 9, 2021.

      ¶15   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Sandra J. Zenor shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $1,733.49 as

of July 6, 2021.

      ¶16   IT IS FURTHER ORDERED that, to the extent that she has

not   already    done    so,   Sandra   J.     Zenor   shall   comply   with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

      ¶17   IT    IS    FURTHER      ORDERED    that     compliance     with   all
conditions of this order is required for reinstatement.                        See

SCR 22.28(2).




                                         8
    No.   2021AP518-D




1